DETAILED ACTION
This office action follows a response filed on October 13, 2022.  Claim 1 was amended, and claim 9 was canceled.  Claims 1, 4-8, and 10-18 are pending. 


Claim Rejections - 35 USC § 103
Claims 1, 5, 8, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar et al. (US 7,473,745).
Example 5 of Chandrashekar et al. discloses a process for preparing multimodal polyethylene comprising a first step of polymerizing ethylene and 1-butene in the presence of a dual catalyst, hydrogen, and hexane solvent in a first continuous stirred tank reactor to produce a first bimodal polyethylene resin.  The first bimodal polyethylene resin contains 55 wt % of a lower molecular weight mode having a density of 0.95 g/cc and 45 wt % of a higher molecular weight mode having a density of 0.94 g/cc.  The density of the first bimodal polyethylene resin may be calculated at 0.945 g/cc.  
The first bimodal polyethylene resin is transferred to a flash drum to remove hydrogen and other volatiles.  The recovered slurry is transferred into a second continuous stirred tank reactor, and ethylene and 1-butene are polymerized in the presence of hydrogen and remaining dual catalyst to produce a second bimodal resin.  The second bimodal resin contains 60 wt % of a lower molecular weight mode having a density of 0.94 g/cc (Mw = 180,000) and 40 wt % of a higher molecular weight mode having a density of 0.92 g/cc. 
Use of adjectives “first”, “second”, and “third” in instant claims is deemed generic, indicating identity, but not specifying numeric or chronological order.  Note that claim states that a first solution polymerization reactor or the second solution polymerization reactor receives both a first catalyst and a second catalyst, and a third catalyst is passed to the other of the first or second solution polymerization reactors in which the first and second catalysts are not present.  That is, a first and second catalyst may be present in a second solution polymerization reactor, and a third catalyst may be present in a first solution polymerization reactor.
Based on guidelines set forth in claims, the elements disclosed in the prior art correspond to claimed elements as follows:

The dual catalyst transferred to the second polymerization reactor corresponds to claimed first catalyst and second catalyst.  The first catalyst and second catalyst are passed to the second solution polymerization reactor, as stipulated in instant claims.  The dual catalyst in the first solution polymerization reactor corresponds to claimed third catalyst.  Recall that claim states that this third catalyst is in the first solution polymerization reactor in which the first and second catalysts are not present.    
The lower molecular weight mode (density of 0.94 g/cc) of the second bimodal resin is produced by the second catalyst and corresponds to claimed second ethylene-based component.  The higher molecular weight mode (density of 0.92 g/cc) of the second bimodal resin is produced by the first catalyst and corresponds to claimed first ethylene-based component.  The first bimodal polyethylene (calculated density of 0.945 g/cc) is produced by the third catalyst and corresponds to claimed third ethylene-based component.  One observes that the density of the third ethylene-based component (0.945 g/cc) is greater than the density of the second ethylene-based component (0.94 g/cc), which in turn, is greater than the density of the first ethylene-based component (0.92 g/cc).
The disclosure of Chandrashekar et al. may be represented pictorially, as shown below.   


      
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




Reference is silent with regard to the molecular weight distribution of the multimodal polyethylene.  Inventors teach that each mode of the bimodal resins has a Mw/Mn value of less than or equal to 5.5 (col. 6, line 50), and that the multimodal polyethylene has an overall Mw/Mn value in a range of from about 3 to about 20, and preferably from about 4 to about 18 (col. 7, line 50).  In light of this teaching, one of ordinary skill in the art would reasonably expect the molecular weight distribution Mw/Mn value of the multimodal polyethylene to lie within the about 4 to about 18 range set forth in the disclosure such that it lies substantially in, or mostly overlaps claimed range of at least 5, recited in claim 1, and claimed range of 5 to 12, recited in clam 18.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)    

3.	Claims 4, 6, 7, 10-12, 14, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Using the analysis presented in the preceding paragraph, the density of the third ethylene-based component (3) is 0.945 g/cc, and the density of the second ethylene-based component (2) is 0.94 g/cc.  The difference in density is only 0.005 g/cc, and accordingly, the condition that 3 is greater than 2 by at least 0.01 g/cc is not met.  Thus, subject of claim 4, claim 6, and claim 17 is not taught in Chandrashekar et al.     
The catalyst used in prior art is a metallocene catalyst rather than a post metallocene catalyst and Ziegler-Natta catalyst as recited in claim 7.  Reference does not teach the weight fractions of the first, second, and third ethylene-based components as required in claim 10.  Prior art does not teach the I10/I2 ratio of 9 to 15 as described in claim 11.  Reference does not disclose the density and weight average molecular weight Mw requirements recited in claims 12 and 14, and it does not teach crystallization elution fraction (CEF) weight fraction recited in claim 15.    


Response to Arguments
4.	The rejections of claims 1, 4, 5, 8, 13, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Chandrashekar et al. (US 7,473,745), set forth in the office action dated July 28, 2022, has been withdrawn.  New grounds of rejection based on amended claims is presented in paragraph 2 of this office action, supra.  Claim 4 is no longer rejected, however, claim 18 has been included in the new rejection.  
Claims remain rejected since use of adjectives “first”, “second”, and “third” in instant claims is deemed generic, indicating identity, but not specifying numeric or chronological order.  Note that claims do not describe chronology such as a process wherein a first ethylene-based component and a second ethylene-based component, which are prepared in a first solution polymerization reactor, are passed to a second solution polymerization reactor, wherein a third ethylene-based component is produced in the presence of the first ethylene-based component and a second ethylene-based component.     


Conclusion
5.	This office action is non-final.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        November 21, 2022